DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. US Patent Application Publication US2020/0326855A1, wherein there is a PCT and associated WIPO publication that predates the current invention filing date (as shown on attached).
As per claim 1, Wu teaches a data transmission and protection system, comprising: a plurality of solid-state drives (SSDs) (¶ 0006); a storage medium storing an application program (¶ 0056) and a redundant 5array of independent disks (RAID) configuration (¶ 0058); a central processing unit (CPU) coupled to the storage medium (¶ 0058)and configured to execute the application program to generate a virtual SSD interface for the plurality of SSDs according to the RAID configuration (¶ 0056, FTL); and 10a massively parallel processor (MPP) (¶ 0112, GPU) coupled to the virtual SSD interface and the plurality of SSDs, the MPP being configured to execute data exchange with the plurality of SSDs in response to a command received from the virtual SSD interface (¶ 0058).
As per claim 2, Wu teaches the data transmission and protection system of claim 1, wherein the MPP 15is a graphics processing unit (GPU) (¶ 0112).
As per claim 4, Wu teaches the data transmission and protection system of claim 1, wherein the MPP is configured to receive a data writing command from the virtual SSD 20interface, and generate a redundant data corresponding to a data to be written based on the RAID configuration according to the data writing command (¶ 0058).
As per claim 12, Wu teaches a data transmission and protection method, comprising the steps of 25following: 15executing an application program to generate a virtual SSD interface according to a RAID configuration (¶ 0056); a MPP receiving a command from the virtual SSD interface (¶ 0058, 0112); and the MPP executing data exchange with a plurality of SSDs according 5to the command (¶ 0056, 0058).  
As per claim 13, Wu teaches the method of claim 12, wherein the step of the MPP receiving the command from the virtual SSD interface further comprises the step of following: the MPP receiving a data writing command (¶ 0058).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5-7, 11, 14-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ananthapalli et al. U.S. Patent Application Publication US2019/0384532A1.
As per claim 3, Wu teaches the data transmission and protection system of claim 1.   Ananthapalli teaches wherein the SSDs are non-volatile memory express (NVMe) SSDs (¶ 0007, 0003).  It would have been obvious to one of ordinary skill in the art to use the process of Ananthapalli in the process of Wu.  One of ordinary skill in the art would have been motivated to use the process of Ananthapalli in the process of Wu because Anthanpalli teaches the implementation of SSD’s in a RAID configuration, an explicit desire of Wu.
As per claim 5, Wu teaches the data transmission and protection system of claim 4, wherein the MPP is configured to store the data to be written and the redundant data to the 14plurality of SSDs (¶ 0058).  Anthanpalli teaches a direct memory access (DMA) (¶ 0004).  
As per claim 6, Wu teaches the data transmission and protection system of claim 1.  Anthanpalli teaches wherein the MPP is configured to receive a data reading command from the virtual SSD interface, and read a data to be read from the plurality of SSDs by DMA 5according to the data reading command (¶ 0012-0013, 0004).
As per claim 7, Wu teaches the data transmission and protection system of claim 6, wherein the data to be read is stored in the SSDs as a plurality of data pieces, the MPP is configured to combine the data pieces to form the data to be read (¶ 0075).
As per claim 11, Wu teaches the data transmission and protection system of claim 1.  Anthanpalli teaches wherein the MPP 20and at least one first SSD configured in a first server and at least one second SSD configured in a second server, the at least one second SSD configured in the second server are coupled to the MPP through an NVMe over Fabrtics (NVMeoF) protocol (¶ 0013-0014, wherein there are separate storage targets, and these are taught in prior art as servers ¶ 0004).
As per claim 14, Wu teaches the method of claim 13, wherein the step of the MPP executing data exchange with the plurality of SSDs according to the command further comprises the steps of following: the MPP determining the places for writing a data to be written and a redundant data corresponding to the data to be written in the SSDs; 15the MPP generating the redundant data based on the RAID configuration; and the MPP controlling the SSDs to write the data to be written and the redundant data to the SSDs (¶ 0058). Anthanpalli teaches a direct memory access (DMA) (¶ 0004).   
As per claim 15, Wu teaches the method of claim 12.  Anthanpalli teaches wherein the step of the MPP receiving the 20command from the virtual SSD interface further comprises the step of following: the MPP receiving a data reading command (¶ 0012-0013).
As per claim 16, Wu teaches the method of claim 15.  Anthanpalli teaches wherein the step of the MPP executing data exchange with a plurality of SSDs according to the command further 25comprising the steps of following: 16the MPP determining the places for reading the data pieces of a data to be read and a redundant data corresponding to the data to be read in the SSDs; the MPP controlling the SSDs by DMA directly to read the data 5pieces of the data to be read and the redundant data from the SSDs; and the MPP combining the data pieces to form the data to be read based on the RAID configuration (¶ 0012-0013).
As per claim 20, Wu teaches the method of claim 12. wherein the step of executing the application program to generate the virtual SSD interface according to the RAID configuration further comprises the steps of following: storing the MPP and at least one first SSD in a first server, the MPP connecting the at least one first SSD and connecting at least one second 17SSD configured in a second server by an NVMe over fabrtics (NVMeoF) protocol; and executing the application program to generate the virtual SSD interface according to the at least one first SSD and the at least one 5second SSD based on the RAID configuration (¶ 0013-0014, wherein there are separate storage targets, and these are taught in prior art as servers ¶ 0004).


Claims 8-10, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Hosmani et al. U.S. Patent Application Publication US2020/0125447A1.
As per claim 8, Wu teaches the data transmission and protection system of claim 1.  Hosmani teaches wherein the MPP 10is configured to execute a scrubbing process to check for the data integrity in the plurality of SSDs at a regular time interval (¶ 0048).  It would have been obvious to one of ordinary skill in the art to use the process of Hosmani in the process of Wu.  One of ordinary skill in the art would have been motivated to use the process of Hosmani in the process of Wu because Hosmani teaches the implementation of SSD’s in a RAID configuration, an explicit desire of Wu. 
As per claim 9, Hosmani  teaches the data transmission and protection system of claim 8, wherein the MPP is configured to execute a data recovery process when a data inconsistency in the plurality of SSDs (¶ 0031).
As per claim 10, Wu teaches  15the data transmission and protection system of claim I, wherein the plurality of SSDs comprise a data and a redundant data corresponding to the data (¶ 0056, 0058).  Hosmani teaches the MPP is configured to recover the data of a failed SSD in the plurality of SSDs to a replaced SSD according to the redundant data (¶ 0031).
As per claim 17, Wu teaches the method of claim 12.   Hosmani teaches further comprising the step of following: the MPP executing a scrubbing process to confirm the data integrity 10in the plurality of SSDs at a regular time interval (¶ 0048).
As per claim 18, Hosmani teaches the method of claim 17, further comprising the steps of following: the MPP checking whether a data inconsistency in the SSDs; if yes, the MPP executing a data recovery process to the data in the SSDs (¶ 0048, 0031).
As per claim 19, Hosmani teaches  15the method of claim 12, further comprising the steps of following: the MPP determining whether a failed SSD in the SSDs; if yes, the MPP recovering the data on the failed SSD to a newly replaced SSD based on the RAID configuration and a redundant data corresponding to the data stored in the SSDs (¶ 0031).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0177222A1 to Singh et al.:  SSD with NVMe with virtuality.
US 2013/0042053A1 to Huang:  SSD with flexible RAID configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113